
	

115 S1097 IS: Armed Forces Reserve and National Guard Dual-Status Review and Modernization Act
U.S. Senate
2017-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1097
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2017
			Mr. Daines introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To postpone the deadline for the completion of the conversion of certain military technician (dual
			 status) positions to positions of civilian employment by the Federal
			 Government, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Armed Forces Reserve and National Guard Dual-Status Review and Modernization Act. 2.Postponement of deadline for completion of conversion of certain military technician (dual status) positions to positions of civilian employment by the Federal Government (a)FindingsCongress makes the following findings:
 (1)A September 2013 study conducted by a federally funded research and development center found that 21 percent of the military technician (dual status) positions are administrative in nature—the largest category as a percentage of military technician (dual status) positions. The study recommends investigation on whether some Dual Status MilTech positions supporting general administration functions could be converted to Title 5 Federal civilian full-time support positions without compromising unit readiness. The study further recommends investigation on whether it is more appropriate to use military full-time support for other reasons (such as currency in military operations and training and augmentation).
 (2)Section 1053 of the National Defense Authorization Act for Fiscal Year 2016 directs the conversion of not fewer than 20 percent of all military technician positions to positions of Federal civilian employment under title 5, United States Code, by January 1, 2017. Section 1084 of the National Defense Authorization Act for Fiscal Year 2017 extends the deadline for that conversion from January 1, 2017, to October 1, 2017.
 (3)The Department of Defense submitted a report on the management of military technicians in December 2016 that finds that 12.6 percent of the military technician (dual status) positions were administrative in nature, and recommended a conversion of 4.8 percent of such positions to positions of Federal civilian employment.
 (4)The Chief of the National Guard Bureau testified before Congress in April 2017 that a conversion of 20 percent of military technician (dual status) positions to positions of Federal civilian employment would degrade readiness, but that a lower number could be converted with minimal impact. The Chief of the National Guard Bureau also testified that the Department of Defense had not conducted an analysis of the associated costs and benefits of a conversion of 20 percent of military technician (dual status) positions to positions of Federal civilian employment.
 (b)Postponement of deadline for completion of conversionNotwithstanding the deadline otherwise specified in paragraph (1) of section 1053(a) of the National Defense Authorization Act for Fiscal Year 2016 (10 U.S.C. 113 note) for the completion of the conversion of military technician positions as described in that subsection, the deadline for the completion of such conversion shall be 180 days after the date on which the Secretary of Defense transmits to Congress under paragraph (6) of subsection (c) the report of the working group required by paragraph (5) of that subsection.
			(c)Working group on full time support of the reserve components
 (1)In generalThere shall be established in the Department of Defense a working group to be known as the Working Group on Full Time Support of the Reserve Components (in this subsection referred to as the working group). (2)Co-chairsThe co-chairs of the working group shall be the following:
 (A)The Director of the Army National Guard. (B)The Director of the Air National Guard.
 (C)The Chief of the Army Reserve. (D)The Chief of the Air Force Reserve.
 (3)MembersThe members of the working group shall include the co-chairs of the working group and such other personnel of the Department of Defense as the Secretary shall appoint from among organizations and elements of the Department with an interest in full time support of the reserve components of the Armed Forces, including the National Guard Bureau and the Adjutants General of the States.
 (4)DutiesThe working group shall undertake a comprehensive review of full time support of the reserve components of the Armed Forces, including the following:
 (A)An identification of the missions, purposes, and objectives of military technicians (dual status) in support of an operational reserve force.
 (B)A review of the posture of current military technician (dual status) positions, and of their current role in meeting the objectives identified pursuant to subparagraph (A).
 (C)An analysis of potential restructurings of the workforce of military technicians (dual status) in order to identify a restructuring that fully aligns military technician (dual status) positions with objectives for full time support of the reserve components.
 (D)An identification of the military technician (dual status) positions whose conversion to positions of Federal civilian employment under title 5, United States Code, would best ensure the achievement of objectives for full time support of the reserve components.
 (E)An assessment of the impact on the readiness of the National Guard for domestic operations of the conversion of positions identified pursuant to subparagraph (D) as described in that subparagraph.
 (F)An assessment of costs and potential savings associated with the conversion of positions identified pursuant to subparagraph (D) as described in that subparagraph.
 (5)Report to Secretary of DefenseNot later than 180 days after the date of the enactment of this Act, the working group shall submit to the Secretary of Defense a report on the comprehensive review undertaken pursuant to paragraph (4). The report shall include the following:
 (A)A comprehensive description of the review and the results of the review. (B)The percentage of military technician (dual status) positions whose conversion to positions of Federal civilian employment under title 5, United States Code, would best ensure the achievement of objectives for full time support of the reserve components of the Armed Forces as an operational reserve.
 (C)A transition plan for implementing a new force structure for full time support of the reserve components, including for the conversion of positions as described in subparagraph (B) which mitigates any risks to readiness identified pursuant to paragraph (4)(E).
 (D)Recommendations for the reform of personnel management policy for military technician (dual status) positions that address—
 (i)the eligibility of military technicians (dual status) for civilian retirement upon retirement from the Armed Forces; and
 (ii)the process for appealing employment decisions. (E)Recommendations for reforms of compensation and benefits policies for military technician (dual status) positions in order to provide military technicians (dual status) with parity in compensation and benefits with other Federal civilian employees of the Department of Defense under title 5, United States Code.
 (6)Transmittal of report to CongressThe Secretary shall transmit to the congressional defense committees the report of the working group under paragraph (5), together with such discussion and recommendations in connection with the report as the Secretary considers appropriate. The Secretary shall publish the report, and any such discussions and recommendations, in the Federal Register at the time of transmittal.
 (7)Congressional defense committees definedIn this subsection, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.  